J-A02031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 C.L.W.                                     :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 E.L.W.                                     :
                                            :
                     Appellant              :   No. 553 MDA 2018

               Appeal from the Order Entered March 8, 2018
  In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                             2016-CV--01388


BEFORE: LAZARUS, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                              FILED APRIL 18, 2019

      Appellant E.L.W. appeals from the order granting Appellee C.L.W.’s

petition to extend a protection order pursuant to the Protection From Abuse

(PFA) Act, 23 Pa.C.S. §§ 6101-6122. Appellant argues that the trial court

erred in granting the extension because (1) Appellee was seeking “a tactical

tool” in marital and business disputes and the order deprived Appellant of his

property rights in his business, (2) the order was based on insufficient

evidence, and (3) Appellant was precluded from cross-examining Appellee

about her financial motivations for seeking an extension of the PFA order. We

affirm.

      We adopt the trial court’s facts and procedural history. See Trial Ct.

Op., 6/7/18, at 1-11. Appellant filed a Pa.R.A.P. 1925(b) statement raising

fourteen errors complained of on appeal. In its Pa.R.A.P. 1925(a) opinion, the

trial court distilled Appellant’s claims into five main issues.
J-A02031-19



      On appeal, Appellant raises the following questions for our review:

      1. Did the trial court err in issuing/extending the PFA order
         against Appellant where Appellee sought the same as a tactical
         tool in marital litigation to resolve business disputes between
         the parties and their employees, and granting the same such
         that it excluded Appellant from his business thereby subjecting
         him to property interest deprivations that are not expressly
         permitted, authorized or otherwise sanctioned by the Act?

      2. Did the trial court err in finding sufficient evidence that
         Appellant’s conduct and contact with Appellee constituted
         harassment, abuse or continuing abuse which put Appellee in
         reasonable fear of imminent serious bodily injury or was
         otherwise an appropriate basis for issuing/extending a PFA
         order under the Act?

      3. Did the trial court err in its evidentiary ruling[,] which
         precluded Appellant from cross-examining Appellee as to
         whether she had paid profit distributions to Appellant since the
         onset of the PFA order to establish Appellee’s profit motive for
         seeking the same to resolve an ongoing business dispute with
         Appellant?

Appellant’s Brief at 8. Of the five issues addressed by the trial court, Appellant

has abandoned his claim that the trial court improperly admitted written

exhibits presented by Appellee at the hearing.        See Commonwealth v.

Rodgers, 605 A.2d 1228, 1239 (Pa. Super. 1992) (stating, “[w]e must deem

an issue abandoned where it has been identified on appeal but not properly

developed in the appellant’s brief” (citation omitted)). Additionally, Appellant

has combined his issues regarding Appellee’s motives for seeking an extension

of the PFA order and the deprivation of his property interest into a single

question on appeal.




                                      -2-
J-A02031-19



      Following our review of the record, the parties’ briefs, and the well-

reasoned opinion of the trial court, we affirm on the basis of the trial court’s

analysis of Appellant’s issues on appeal.        See Trial Ct. Op. at 11-18.

Specifically, we find that the trial court properly concluded that Appellee

sought PFA relief based on a genuine fear of Appellant, and not as a “tactical

tool in marital litigation” or as a means of settling a business dispute, and that

Appellant was not unlawfully deprived of his property interest in the parties’

daycare center. See id. at 16-18. We also agree with the trial court that

based on “the gravity of the original threats giving rise to the original PFA

order and [Appellant’s] pattern of conduct since that time, the record was

entirely sufficient in proving by a preponderance of the evidence that he poses

a continued risk of harm to [Appellee], warranting extension of the PFA.” Id.

at 10-16. Finally, we agree with the trial court that Appellant’s third claim

lacks merit because the court “specifically ruled . . . that counsel was

permitted to ask [Appellee] about her motivation [] for seeking a PFA

extension,” and that Appellee’s answers indicated that she was genuinely

fearful of Appellant. Id. at 16-17.

      Order affirmed.




                                      -3-
J-A02031-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 04/18/2019




                          -4-